Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 1 of 18 Page ID #:1



  1   Darshan Patel, ESQ. (SBN 312423)
      Matthew W. Arnold, ESQ (SBN 327647)
  2   DPA ATTORNEYS AT LAW, APC
      1650 Hotel Circle North, Suite 120
  3
      San Diego, CA 92108
  4   Telephone: (760) 372-0007
      marnold@dpaattorneys.com
  5
      Attorneys for Defendants,
  6
      MAHENDRA LAD, HANSA LAD, and HANSA HOSPITALITY, INC.
  7

  8             SUPERIOR COURT OF THE STATE OF CALIFORNIA

  9                               COUNTY OF RIVERSIDE

 10      GILBERT SALINAS,                        CASE NO.: CVSW2100315

 11                 Plaintiffs,                  DEFEDANT’S NOTICE OF
                                                 REMOVAL PURSUANT TO 28
         vs.                                     U.S.C. § 1441(A)
 12

 13      MAHENDRA LAD; HANSA LAD;
         HANSA HOSPITALITY, INC., a
 14      California   Limited    Liability
         Company; and Does 1-10,
 15                 Defendants,
 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28
                                             1
                                    NOTICE OF REMOVAL
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 2 of 18 Page ID #:2



  1
      TO THE CERK OF THE ABOVE-ENTITLED COURT AND PLAINTIFF
  2
      GILBERT SALINAS AND HIS ATTORNEYS OF RECORD:
  3
                   PLEASE TAKE NOTICE that Defendants MAHENDRA LAD and
  4
      HANSA HOSPITALITY, INC. (“DEFENDANTS”) HAVE BEEN NAMED AND
  5
      SERVED AS Defendants in the above-captioned matter. DEFENDANTS now remove
  6
      the action from the Superior Court of California Riverside County, to the United
  7
      States District Court Central District of California pursuant to 28 U.S.C § §
  8
      1331,1441, and 1446. In support of this Notice of Removal, DEFENDANT states as
  9
      follows:
 10

 11                                PROCEDURAL HISTORY

 12
            1.     Plaintiff GILBERT SALINAS commenced this action by filing a
 13
      complaint captioned Gilbert Salinas v. Mahendra Lad; Hansa Lad; Hansa Hospitality,
 14
      Inc. et al. Case No. CVSW2100315 in the California Superior Court of Riverside
 15
      County (the “State Court Action”) on January 26, 2021.
 16
            2.     Plaintiff served DEFENDANTS with a Summons and the Complaint on
 17
      February 11, 2021. Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the
 18
      “process, pleadings and orders” served upon Defendant, including the Summons and
 19
      the Complaint are attached to this Notice as Exhibit 1.
 20
            3.     The California Superior Court for Riverside County is located within the
 21
      Central District of California. (28 U.S.C § 84(c).) This Notice of Removal is therefore
 22
      properly filed in this Court pursuant to 28 U.S.C. §1441 (a)
 23
                            ALLEGATIONS IN THE COMPLAINT
 24

 25         4.     In the Complaint filed in the State Action, Plaintiff claims that

 26   Defendants’ identification and description of its accessible features deny him the

 27   opportunity to assess whether Defendants’ hotel meets his accessibility needs and that

 28   he cannot make reservations for accessible guest rooms in the same manner as guests
                                                 2
                                      NOTICE OF REMOVAL
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 3 of 18 Page ID #:3



  1
      without disabilities in violation of the Americans with Disabilities Act of 1990, 42
  2
      U.S.C. §12101 et seq. (“ADA”) (First Cause of Action) and the Unruh Civil Rights Act,
  3
      Cal. Civ. Code §§ 51-53 (“Unruh”) in the Second Cause of Action.
  4
            5.      Defendants dispute Plaintiff’s allegations, believes the Complaint lacks
  5
      merit, and denies that Plaintiff has been harmed in any way by any act or omission of
  6
      Defendants.
  7
                                   GROUND FOR REMOVAL
  8

  9         6.    Plaintiff’s claims are based, in part, on alleged violations of federal law as

 10   Count I of the Complaint alleges violations of the ADA.

 11         7.    Because this action involves claims under the ADA, this Honorable Court

 12   has original jurisdiction pursuant to 28 U.S.C. § 1331 based upon the existence of a

 13   Federal Question and this action is subject to removal under 28 U.S.C. § 1441.

 14         8.    Pursuant to 29 U.S.C. § 1446(a), this Notice of Removal is filed in the

 15   United States District Court for the Central District of California, which is the District

 16   in which the State Action was filed and is presently pending.

 17         9.    This Notice of Removal is timely pursuant to 28 U.S.C. §1446(b) as it was

 18   filed within thirty (30) days after Plaintiff served Defendants with the Complaint.

 19         10. After filing this Notice of Removal, Defendants will promptly serve written

 20   notice of this Notice of Removal on counsel for all adverse parties and file the same

 21   with the Clerk of the California Superior Court for Riverside County in accordance

 22   with 28 U.S.C.§ 1446(d).

 23         11.   Other than Does 1-10, Defendants are unaware of any other parties who

 24   have been named or who have appeared in the underlying State Court Action.

 25                              NON-WAIVER OF DEFENSES

 26         12.   By removing this action from California Superior Court, Defendants do

 27   not waive any defenses available to it.

 28
                                                  3
                                       NOTICE OF REMOVAL
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 4 of 18 Page ID #:4



  1
            13.   By removing this action from California Superior Court, Defendants do
  2
      not admit any of the allegations in Plaintiff’s Complaint.
  3
                                         CONCLUSION
  4
            14.   For all of the reasons stated above, this action is within the original
  5
      jurisdiction of this Court pursuant to 28 U.S.C. § 1331. Accordingly, this action is
  6
      removable pursuant to 28 U.S.C. § 1441.
  7

  8

  9
                                                     Respectfully Submitted,
 10
                                                     DPA Attorneys at law, APC
 11

 12
      Date: March 3, 2021                            ____________________________
 13
                                                     Matthew W. Arnold, ESQ.
 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28
                                                 4
                                      NOTICE OF REMOVAL
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 5 of 18 Page ID #:5



  1                                  PROOF OF SERVICE
  2          I, the undersigned, certify under penalty of perjury that on March 3, 2021 or
      as soon as possible thereafter, copies of the foregoing Notice of Removal was served
  3
      electronically by email listed with the Riverside County Superior Court on Plaintiff’s
  4   counsel, Raymond Ballister, Russell Handy, Amanda Seabock, and Zachary Best,
      and to the Clerk, Riverside County Superior Court by OneLegal e-filing
  5

  6

  7   Date: March 3, 2021                            By: __________________________

  8                                                  Monica F. Morales

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28
                                                5
                                      NOTICE OF REMOVAL
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 6 of 18 Page ID #:6




                               EXHIBIT 1
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 7 of 18 Page ID #:7
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 8 of 18 Page ID #:8
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 9 of 18 Page ID #:9
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 10 of 18 Page ID #:10
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 11 of 18 Page ID #:11
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 12 of 18 Page ID #:12
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 13 of 18 Page ID #:13
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 14 of 18 Page ID #:14
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 15 of 18 Page ID #:15
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 16 of 18 Page ID #:16
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 17 of 18 Page ID #:17
Case 5:21-cv-00396-JGB-SHK Document 1 Filed 03/04/21 Page 18 of 18 Page ID #:18
